Citation Nr: 1628193	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  03-13 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to November 1996. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In February 2005 and March 2010, the Board remanded the case for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran filed a claim for TDIU in October 2002 and claims that he is unable to work due to his service-connected disabilities.  

The Veteran is currently service connected for lumbar spine degenerative disc disease, rated 60 percent disabling; posttraumatic stress disorder (PTSD), rated 50 percent disabling; cervical disc disease, rated 10 percent disabling; radiculopathy of the right upper extremity, rated 40 percent disabling; radiculopathy of the left upper extremity, rated 30 percent disabling; and left elbow tendonitis, rated 10 percent disabling; with noncompensable evaluations for anal fissure, hemorrhoids, scars on the right hand and left foot, and hypertension.  His overall combined evaluations were 60 percent from December 1, 1996, and 80 percent from January 21, 2011.  The Veteran was assigned a total combined evaluation from January 12, 2012.  

Although the Veteran was assigned a total combined evaluation from January 12, 2012, it has been held that the receipt of a 100 percent schedular disability evaluation for a service-connected disability or disabilities does not necessarily moot the issue of entitlement to a TDIU.  Bradley v. Peake, 22 Vet. App. 280, 293-294 (2008) (resulting in revocation of VAOPGCPREC 6-99, which held that TDIU could not be considered if a claimant was already rated 100 percent for one or more disabilities).  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, Bradley recognized that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation under 38 U.S.C.A. § 1114(s) (2014).  Bradley, 22 Vet. App. at 293-94.

The Board finds that further development is necessary in order to determine whether the Veteran's service-connected disabilities caused unemployability at any time during the appellate period either in the aggregate or based on a single disability from January 12, 2012. 

During the November 2014 VA psychiatric examination, the Veteran reported that he has not worked since 2005.  In his application for Social Security disability benefits, the Veteran reported working only intermittently since 2005.  He worked at a convenience store from February 2005 to August 2005, an inventory store from August 2005 to December 2005, and a security company from February 2006 to June 2006.  He stated that all of these jobs involved tasks that affected his service-connected back and neck disabilities.  In October 2006, a social worker recommended unemployability due to the Veteran's physical and mental disabilities.  

The Veteran has been afforded VA examinations regarding the effect of his service-connected disabilities on his ability to work.  In an April 2006 VA opinion, the examiner stated that the Veteran's service-connected degenerative disk disease had at least as likely as not alone precluded employment during the periods of 2001 to 2004 in which he did not work but he desired to seek employment.  However, since 2004, his service-connected degenerative disk disease was less likely than not alone to preclude employment as he gained employment through the US Security Associates.

A VA examination in November 2014 noted that hypertension does not result in any functional impairment and that the left elbow, lumbar spine, and left foot would limit the Veteran's ability to do manual labor or be at a job that requires him to be on his feet for more than 15 minutes.  His cervical spine with bilateral radiculopathy caused functional impairment that would limit his ability to do manual labor or heavy lifting.  In an April 2015 VA examination, the examiner opined that the Veteran's service-connected disabilities of the lower back, left elbow, anal fissures and hemorrhoids rendered him unable to seek and maintain a substantially gainful physical type of employment; however, it was also the examiner's opinion that he should be able to handle a light physical or sedentary type of employment.  

Due to the differing opinions regarding the Veteran's disability level and ability to secure and maintain gainful employment and as it is unclear as to whether the Veteran was unemployable as a result of his service-connected disabilities prior to January 2012, or due to a single disability from January 2012, forward, another examination is necessary to make a determination in this case.  As such, the Board finds that the TDIU issue should be remanded.

Accordingly, the case is REMANDED for the following action:

1.  After undertaking any necessary development that arises in the context of the TDIU claim, schedule the Veteran for a VA examination regarding entitlement to TDIU.  The file must be made available to and reviewed by the examiner.  

The examiner must opine, without regard to the Veteran's age or nonservice-connected disabilities, regarding the impact that his service-connected disabilities at any time from October 2002 (the date of claim), either individually or in the aggregate, have on his ability to secure or follow substantially gainful employment that is consistent with the Veteran's education and occupational experience.  

In making this determination, the examiner should refer to the rating decision codesheet from February 2, 2016, as contained in VBMS.  For the period prior to January 21, 2011, only the following service-connected disabilities may be considered: degenerative disc disease of L5-S1, left elbow tendonitis, anal fissure, hemorrhoids, and a laceration scar of the right hand.  For the period beginning January 21, 2011, the following service-connected disabilities may also be considered: PTSD, and residuals of a left foot fracture.  For the period beginning April 25, 2011, consideration for hypertension as service connected is warranted.  For the period beginning January 12, 2012, the following service-connected disabilities may also be considered: radiculopathy of the right upper extremity, radiculopathy of the left upper extremity, and cervical disc disease.

The examiner must also render an opinion as to whether any of the Veteran's service-connected disabilities from January 2012 have been sufficient by themselves to prevent him from securing or maintaining substantially gainful employment that is consistent with the Veteran's education and occupational experience. 

The examiner should reconcile any opinion with all other clinical evidence of record, including relevant lay statements, service treatment records, previous examinations and ongoing medical records.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, must be acknowledged and considered in formulating any opinion.  A complete rationale for all opinions expressed and conclusions reached must be provided.

2.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




